Citation Nr: 0407191	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-23 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for dysesthesia of the 
left thigh.

3.  Entitlement to service connection for sinus brachycardia.


ATTORNEY FOR THE BOARD

Ronald W. Scholz,  Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for hematuria, 
dysesthesia of the left thigh, and sinus brachycardia as not 
well grounded.  Following the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the RO readjudicated these issues on 
the merits.   

In July 2003 the Board remanded the claim to the RO for 
further review.  The requested review has been completed, the 
veteran has been furnished with a supplemental statement of 
the case, and the veteran has responded to the supplemental 
statement of the case.  The appeal was returned to the Board 
for continuation of appellate review in February 2004.

In a February 2003 statement, the veteran requested copies of 
portions of his VA examination of November 2002.  A January 
2003 letter from the Board indicates that available copies of 
the veteran's examination were sent to him.  The veteran 
should contact the RO for any additional information.   


FINDINGS OF FACT

1.  Competent medical evidence of a disability manifested by 
hematuria (blood in the urine) is not of record.

2.  The veteran's dysesthesia of the left thigh, diagnosed as 
meralgia paresthetica, is the result of service and is not 
shown to be the natural progression of his preservice left 
orchiectomy.

3.  Competent medical evidence of a disability manifested by 
sinus brachycardia [bradycardia] (a slow sinus rhythm with a 
heart rate less than 60) is not of record.




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
hematuria due to injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Dysesthesia of the left thigh, diagnosed as meralgia 
paresthetica, is caused by aggravation of a preservice 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.306, 4.124a (2003).

3.  The veteran does not have a disability manifested by 
sinus brachycardia due to injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2003).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (the laws and 
regulations implementing the VCAA) VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board conducted a detailed review of the claims folder 
and finds that the RO has fulfilled or surpassed the 
requirements of the VCAA in this matter.  The Board finds 
that the March 2002 Supplemental Statement of the Case (SOC) 
specifically advised the veteran of the need for a current 
diagnosed disability in order to grant service connection for 
the hematuria, dysesthesia of the left thigh, and sinus 
brachycardia which occurred in service.  That document also 
contained, and put the veteran on notice of, the regulation 
that specifies which evidence the VA will obtain and which 
information the veteran must provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The November 2002 letter 
from the RO specifically requested the veteran to provide a 
list of all VA and non-VA health care providers that treated 
him for any of his claimed disabilities.  He was advised that 
if he did not provide VA with releases he should obtain his 
records and send them directly to VA.  In November 2002 VA 
arranged for the veteran to undergo a VA medical examination 
to determine whether or not he presently suffers from any of 
his claimed disabilities and, if so, to determine whether 
they are symptoms of underlying disease or chronic 
disabilities in and of themselves.

The veteran also received a letter from the Board dated in 
January 2003 in which he was told that he had 60 days to 
respond with additional evidence or argument before the Board 
would proceed to decide his appeal.  Provisions of the 
Veterans Benefits Act of 2003 allow VA to complete decisions 
prior to the one-year appeal period under 38 U.S.C.A. 
§ 5103(b)(1).  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In addition, as the 
appellant has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ANALYSIS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Hematuria

Hematuria is defined as the presence of blood or blood cells 
in the urine.  Dorland's Illustrated Medical Dictionary, p. 
589 (26th ed. 1995).  This citation is provided purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).  Use in this manner does not conflict with 
the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  A 
review of the veteran's service medical records indicates 
that he reported blood in his urine while on active duty.  He 
underwent cystoscopy, urine studies and kidney ultrasound, 
all of which were unremarkable.  There is no evidence of 
record of lethargy, weakness, or anorexia, and the veteran's 
weight has been stable.  The veteran reports no treatment for 
hematuria since 1996.  A November 2002 VAMC examination 
diagnosed asymptomatic hematuria of unknown origin with 
unknown etiology causing no disability.

Dysesthesia of the left thigh

Dysesthesia is defined as an impairment of any sense.  
Dorland's Illustrated Medical Dictionary, p. 411 (26th ed. 
1995).  The veteran first reported decreased feeling over the 
anterolateral area of the distal half of the left thigh while 
on active duty and had the condition documented during his 
retirement physical.  The veteran reports no treatment for 
dysesthesia since 1996.   A November 2002 VAMC examination 
found a slight decrease in sensation for touch, no side 
effects, and no interference with daily activity.   The 
examiner diagnosed meralgia paresthetica, with the only 
etiology he could consider being the left orchiectomy in 1970 
(pre-service).

Sinus brachycardia

Sinus brachycardia [bradycardia] is a slow sinus rhythm with 
a heart rate less than 60.  Dorland's Illustrated Medical 
Dictionary, p. 230 (26th ed. 1995).   The veteran had an 
electrocardiogram (EKG) as part of a routine physical while 
on active duty that showed sinus bradycardia.  At that time 
the veteran was very fit, lifted weights and exercised on a 
regular basis.  At a November 2002 examination the veteran 
denied any heart symptoms, hypertension or any other 
cardiovascular problem.  The medical examiner diagnosed 
physiologic, rather than pathologic, sinus bradycardia and 
concluded it was indicative of the veteran's good physical 
conditioning.  No present chronic disability was found.

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 194 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

There are no postservice clinical records showing findings, 
diagnoses, or treatment for any of these conditions.  The 
veteran states that [he has] "not received any medical 
treatment for hematuria, dysesthesia, or sinus bradycardia 
since October 1996 to the present in his November 2002 
Statement in Support of Claim.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A §§ 1110, 1131, as well as other 
relevant statutes, only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).

Simply put, in the absence of proof of a present disability 
there can be no valid claim.  As there is no competent 
medical evidence of any current disability resulting from the 
hematuria or sinus brachycardia, these claims must be denied.

However, as for the claim for dysesthesia of the left thigh, 
the Board finds that this issue may be allowed.  The record 
clearly shows that the veteran had a preservice left 
orchiectomy - this was documented when he entered service.  
Significantly, there is no mention of dysesthesia of the left 
thigh or meralgia paresthetica on the entry examination.  In 
his letter of February 2003 and in all other documents, the 
veteran has stated that his left thigh dysesthesia first 
began in service in 1991, not before service in 1970, the 
time of his preservice left orchiectomy.  A veteran is 
competent to testify as to his in-service experiences and/or 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003). Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). 

In this case, the consistently documented competent history 
provided by the veteran shows that the left thigh dysesthesia 
began during service in about 1991.  During the VA 
examination of November 2002, the findings included only a 
slight decrease to touch sensation to pinprick in an oval 
area over the anterolateral aspect of the distal half of the 
left thigh.  The specific nerve involved was identified as 
the lateral femoral cutaneous nerve on the left, not a motor 
nerve.  38 C.F. R. § 4.124a provides for a rating when the 
involvement of a nerve is wholly sensory (as in this case) 
and the rating may be for mild, or at most, a moderate 
degree.   

When the veteran filed his application for service connection 
in October 1996, only days after service separation, he 
included his claim for left thigh dysesthesia.  Although he 
sought no treatment for it after service, his VA examination 
conducted in association with his claim continued to 
demonstrate this problem.  The examiner, while linking the 
meralgia paresthetica to a preservice disorder, did not 
annotate that this was a result of natural progression.  
Given that that the initial findings in service were some two 
decades after the preservice surgery, the Board concludes 
that the left thigh dysesthesia may not be disassociated with 
his service.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for hematuria and sinus brachycardia.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim for service connection for left 
thigh dysesthesia, identified as meralgia paresthetica, is 
allowed.



ORDER

Service connection for hematuria is denied.

Service connection for left thigh dysesthesia, identified as 
meralgia paresthetica, is granted.

Service connection for sinus brachycardia is denied.



	                        
____________________________________________
M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



